        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-311/30/2020,  2983378,
                                      Filed 12/07/20 PagePage851
                                                          1 of 303of 1566 #: 4397
                                                                  PageID




                                   A-0861
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-311/30/2020,  2983378,
                                      Filed 12/07/20 PagePage852
                                                          2 of 303of 1566 #: 4398
                                                                  PageID




                                   A-0862
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-311/30/2020,  2983378,
                                      Filed 12/07/20 PagePage853
                                                          3 of 303of 1566 #: 4399
                                                                  PageID




                                   A-0863
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-311/30/2020,  2983378,
                                      Filed 12/07/20 PagePage854
                                                          4 of 303of 1566 #: 4400
                                                                  PageID




                                   A-0864
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-311/30/2020,
                                      Filed 12/07/20 PagePage855
                                                2983378,  5 of 303of
                                                                  PageID
                                                                     1566 #: 4401




                                   A-0865
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-311/30/2020,  2983378,
                                      Filed 12/07/20 PagePage856
                                                          6 of 303of 1566 #: 4402
                                                                  PageID




                                   A-0866
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-311/30/2020,  2983378,
                                      Filed 12/07/20 PagePage857
                                                          7 of 303of 1566 #: 4403
                                                                  PageID




                                   A-0867
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-311/30/2020,
                                      Filed 12/07/20 PagePage858
                                                2983378,  8 of 303of
                                                                  PageID
                                                                     1566 #: 4404




                                   A-0868
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-311/30/2020,
                                      Filed 12/07/20 PagePage859
                                                 2983378, 9 of 303of
                                                                  PageID
                                                                     1566 #: 4405




                                   A-0869
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage860
                                                         10 of 303ofPageID
                                                                     1566 #: 4406




                                   A-0870
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage861
                                                         11 of 303ofPageID
                                                                     1566 #: 4407




                                   A-0871
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage862
                                                         12 of 303ofPageID
                                                                     1566 #: 4408




                                   A-0872
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage863
                                                2983378, 13 of 303ofPageID
                                                                     1566 #: 4409




                                   A-0873
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage864
                                                         14 of 303ofPageID
                                                                     1566 #: 4410




                                   A-0874
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage865
                                                         15 of 303ofPageID
                                                                     1566 #: 4411




                                   A-0875
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage866
                                                2983378, 16 of 303ofPageID
                                                                     1566 #: 4412




                                   A-0876
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage867
                                                         17 of 303ofPageID
                                                                     1566 #: 4413




                                   A-0877
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage868
                                                         18 of 303ofPageID
                                                                     1566 #: 4414




                                   A-0878
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage869
                                                         19 of 303ofPageID
                                                                     1566 #: 4415




                                   A-0879
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage870
                                                         20 of 303ofPageID
                                                                     1566 #: 4416




                                   A-0880
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage871
                                                         21 of 303ofPageID
                                                                     1566 #: 4417




                                   A-0881
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage872
                                                         22 of 303ofPageID
                                                                     1566 #: 4418




                                   A-0882
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage873
                                                         23 of 303ofPageID
                                                                     1566 #: 4419




                                   A-0883
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage874
                                                         24 of 303ofPageID
                                                                     1566 #: 4420




                                   A-0884
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage875
                                                         25 of 303ofPageID
                                                                     1566 #: 4421




                                   A-0885
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage876
                                                         26 of 303ofPageID
                                                                     1566 #: 4422




                                   A-0886
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage877
                                                         27 of 303ofPageID
                                                                     1566 #: 4423




                                   A-0887
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage878
                                                         28 of 303ofPageID
                                                                     1566 #: 4424




                                   A-0888
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage879
                                                         29 of 303ofPageID
                                                                     1566 #: 4425




                                   A-0889
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage880
                                                         30 of 303ofPageID
                                                                     1566 #: 4426




                                   A-0890
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage881
                                                         31 of 303ofPageID
                                                                     1566 #: 4427




                                   A-0891
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage882
                                                         32 of 303ofPageID
                                                                     1566 #: 4428




                                   A-0892
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage883
                                                2983378, 33 of 303ofPageID
                                                                     1566 #: 4429




                                   A-0893
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage884
                                                         34 of 303ofPageID
                                                                     1566 #: 4430




                                   A-0894
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage885
                                                         35 of 303ofPageID
                                                                     1566 #: 4431




                                   A-0895
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage886
                                                         36 of 303ofPageID
                                                                     1566 #: 4432




                                   A-0896
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage887
                                                         37 of 303ofPageID
                                                                     1566 #: 4433




                                   A-0897
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage888
                                                         38 of 303ofPageID
                                                                     1566 #: 4434




                                   A-0898
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage889
                                                         39 of 303ofPageID
                                                                     1566 #: 4435




                                   A-0899
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage890
                                                         40 of 303ofPageID
                                                                     1566 #: 4436




                                   A-0900
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage891
                                                         41 of 303ofPageID
                                                                     1566 #: 4437




                                   A-0901
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage892
                                                         42 of 303ofPageID
                                                                     1566 #: 4438




                                   A-0902
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage893
                                                         43 of 303ofPageID
                                                                     1566 #: 4439




                                   A-0903
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage894
                                                         44 of 303ofPageID
                                                                     1566 #: 4440




                                   A-0904
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage895
                                                         45 of 303ofPageID
                                                                     1566 #: 4441




                                   A-0905
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage896
                                                         46 of 303ofPageID
                                                                     1566 #: 4442




                                   A-0906
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage897
                                                         47 of 303ofPageID
                                                                     1566 #: 4443




                                   A-0907
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage898
                                                2983378, 48 of 303ofPageID
                                                                     1566 #: 4444




                                   A-0908
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage899
                                                2983378, 49 of 303ofPageID
                                                                     1566 #: 4445




                                   A-0909
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage900
                                                2983378, 50 of 303ofPageID
                                                                     1566 #: 4446




                                   A-0910
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage901
                                                2983378, 51 of 303ofPageID
                                                                     1566 #: 4447




                                   A-0911
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage902
                                                2983378, 52 of 303ofPageID
                                                                     1566 #: 4448




                                   A-0912
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage903
                                                2983378, 53 of 303ofPageID
                                                                     1566 #: 4449




                                   A-0913
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage904
                                                2983378, 54 of 303ofPageID
                                                                     1566 #: 4450




                                   A-0914
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage905
                                                2983378, 55 of 303ofPageID
                                                                     1566 #: 4451




                                   A-0915
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage906
                                                2983378, 56 of 303ofPageID
                                                                     1566 #: 4452




                                   A-0916
Case 2:06-cv-03136-JS Document 37-3 Filed 12/07/20 Page 57 of 303 PageID #: 4453




        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page907 of 1566




                                   A-0917
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage908
                                                2983378, 58 of 303ofPageID
                                                                     1566 #: 4454




                                   A-0918
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage909
                                                2983378, 59 of 303ofPageID
                                                                     1566 #: 4455




                                   A-0919
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage910
                                                2983378, 60 of 303ofPageID
                                                                     1566 #: 4456




                                   A-0920
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage911
                                                2983378, 61 of 303ofPageID
                                                                     1566 #: 4457




                                   A-0921
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage912
                                                2983378, 62 of 303ofPageID
                                                                     1566 #: 4458




                                   A-0922
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage913
                                                2983378, 63 of 303ofPageID
                                                                     1566 #: 4459




                                   A-0923
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage914
                                                2983378, 64 of 303ofPageID
                                                                     1566 #: 4460




                                   A-0924
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage915
                                                2983378, 65 of 303ofPageID
                                                                     1566 #: 4461




                                   A-0925
Case 2:06-cv-03136-JS Document 37-3 Filed 12/07/20 Page 66 of 303 PageID #: 4462
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page916 of 1566




                                  A-0926
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage917
                                                2983378, 67 of 303ofPageID
                                                                     1566 #: 4463




                                   A-0927
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage918
                                                2983378, 68 of 303ofPageID
                                                                     1566 #: 4464




                                   A-0928
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage919
                                                2983378, 69 of 303ofPageID
                                                                     1566 #: 4465




                                   A-0929
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage920
                                                2983378, 70 of 303ofPageID
                                                                     1566 #: 4466




                                   A-0930
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage921
                                                2983378, 71 of 303ofPageID
                                                                     1566 #: 4467




                                   A-0931
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage922
                                                2983378, 72 of 303ofPageID
                                                                     1566 #: 4468




                                   A-0932
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage923
                                                2983378, 73 of 303ofPageID
                                                                     1566 #: 4469




                                   A-0933
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage924
                                                2983378, 74 of 303ofPageID
                                                                     1566 #: 4470




                                   A-0934
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage925
                                                2983378, 75 of 303ofPageID
                                                                     1566 #: 4471




                                   A-0935
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage926
                                                2983378, 76 of 303ofPageID
                                                                     1566 #: 4472




                                   A-0936
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage927
                                                2983378, 77 of 303ofPageID
                                                                     1566 #: 4473




                                   A-0937
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage928
                                                2983378, 78 of 303ofPageID
                                                                     1566 #: 4474




                                   A-0938
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage929
                                                2983378, 79 of 303ofPageID
                                                                     1566 #: 4475




                                   A-0939
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage930
                                                2983378, 80 of 303ofPageID
                                                                     1566 #: 4476




                                   A-0940
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage931
                                                2983378, 81 of 303ofPageID
                                                                     1566 #: 4477




                                   A-0941
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage932
                                                2983378, 82 of 303ofPageID
                                                                     1566 #: 4478




                                   A-0942
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage933
                                                2983378, 83 of 303ofPageID
                                                                     1566 #: 4479




                                   A-0943
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage934
                                                2983378, 84 of 303ofPageID
                                                                     1566 #: 4480




                                   A-0944
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage935
                                                2983378, 85 of 303ofPageID
                                                                     1566 #: 4481




                                   A-0945
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage936
                                                2983378, 86 of 303ofPageID
                                                                     1566 #: 4482




                                   A-0946
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage937
                                                2983378, 87 of 303ofPageID
                                                                     1566 #: 4483




                                   A-0947
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage938
                                                2983378, 88 of 303ofPageID
                                                                     1566 #: 4484




                                   A-0948
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage939
                                                2983378, 89 of 303ofPageID
                                                                     1566 #: 4485




                                   A-0949
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage940
                                                2983378, 90 of 303ofPageID
                                                                     1566 #: 4486




                                   A-0950
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage941
                                                2983378, 91 of 303ofPageID
                                                                     1566 #: 4487




                                   A-0951
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage942
                                                2983378, 92 of 303ofPageID
                                                                     1566 #: 4488




                                   A-0952
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage943
                                                2983378, 93 of 303ofPageID
                                                                     1566 #: 4489




                                   A-0953
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage944
                                                2983378, 94 of 303ofPageID
                                                                     1566 #: 4490




                                   A-0954
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage945
                                                2983378, 95 of 303ofPageID
                                                                     1566 #: 4491




                                   A-0955
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage946
                                                2983378, 96 of 303ofPageID
                                                                     1566 #: 4492




                                   A-0956
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage947
                                                2983378, 97 of 303ofPageID
                                                                     1566 #: 4493




                                   A-0957
Case 2:06-cv-03136-JS Document 37-3 Filed 12/07/20 Page 98 of 303 PageID #: 4494
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page948 of 1566




                                  A-0958
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage949
                                                2983378, 99 of 303ofPageID
                                                                     1566 #: 4495




                                   A-0959
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page950
                                                  2983378, 100 of 303
                                                                    ofPageID
                                                                      1566 #: 4496




                                   A-0960
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page951
                                                  2983378, 101 of 303
                                                                    ofPageID
                                                                      1566 #: 4497




                                   A-0961
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page952
                                                  2983378, 102 of 303
                                                                    ofPageID
                                                                      1566 #: 4498




                                   A-0962
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page953
                                                  2983378, 103 of 303
                                                                    ofPageID
                                                                      1566 #: 4499




                                   A-0963
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page954
                                                  2983378, 104 of 303
                                                                    ofPageID
                                                                      1566 #: 4500




                                   A-0964
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page955
                                                  2983378, 105 of 303
                                                                    ofPageID
                                                                      1566 #: 4501




                                   A-0965
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page956
                                                  2983378, 106 of 303
                                                                    ofPageID
                                                                      1566 #: 4502




                                   A-0966
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page957
                                                  2983378, 107 of 303
                                                                    ofPageID
                                                                      1566 #: 4503




                                   A-0967
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page958
                                                  2983378, 108 of 303
                                                                    ofPageID
                                                                      1566 #: 4504




                                   A-0968
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page959
                                                  2983378, 109 of 303
                                                                    ofPageID
                                                                      1566 #: 4505




                                   A-0969
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page960
                                                  2983378, 110 of 303
                                                                    ofPageID
                                                                      1566 #: 4506




                                   A-0970
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page961
                                                  2983378, 111 of 303
                                                                    ofPageID
                                                                      1566 #: 4507




                                   A-0971
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page962
                                                  2983378, 112 of 303
                                                                    ofPageID
                                                                      1566 #: 4508




                                   A-0972
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-3 11/30/2020,
                                      Filed 12/07/20  Page Page963
                                                  2983378, 113 of 303
                                                                    ofPageID
                                                                      1566 #: 4509




                                   A-0973
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page964
                                                  2983378, 114 of 303
                                                                    ofPageID
                                                                      1566 #: 4510




                                   A-0974
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page965
                                                  2983378, 115 of 303
                                                                    ofPageID
                                                                      1566 #: 4511




                                   A-0975
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-3 11/30/2020,
                                      Filed 12/07/20  Page Page966
                                                  2983378, 116 of 303
                                                                    ofPageID
                                                                      1566 #: 4512




                                   A-0976
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page967
                                                  2983378, 117 of 303
                                                                    ofPageID
                                                                      1566 #: 4513




                                   A-0977
Case 2:06-cv-03136-JS           37-3 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20 Page Page968
                                                  2983378, 118 of 303
                                                                    ofPageID
                                                                      1566 #: 4514




                                   A-0978
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page969
                                                  2983378, 119 of 303
                                                                    ofPageID
                                                                      1566 #: 4515




                                   A-0979
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-3 11/30/2020,
                                      Filed 12/07/20  Page Page970
                                                  2983378, 120 of 303
                                                                    ofPageID
                                                                      1566 #: 4516




                                   A-0980
Case 2:06-cv-03136-JS           37-3 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page971
                                                  2983378, 121 of 303
                                                                    ofPageID
                                                                      1566 #: 4517




                                   A-0981
Case 2:06-cv-03136-JS Document 37-3 Filed 12/07/20 Page 122 of 303 PageID #: 4518
         Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page972 of 1566




                                   A-0982
Case 2:06-cv-03136-JS Document 37-3 Filed 12/07/20 Page 123 of 303 PageID #: 4519
         Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page973 of 1566




                                   A-0983
Case 2:06-cv-03136-JS Document 37-3 Filed 12/07/20 Page 124 of 303 PageID #: 4520
         Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page974 of 1566




                                   A-0984
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page975
                                                  2983378, 125 of 303
                                                                    ofPageID
                                                                      1566 #: 4521




                                   A-0985
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page976
                                                  2983378, 126 of 303
                                                                    ofPageID
                                                                      1566 #: 4522




                                   A-0986
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page977
                                                  2983378, 127 of 303
                                                                    ofPageID
                                                                      1566 #: 4523




                                   A-0987
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page978
                                                  2983378, 128 of 303
                                                                    ofPageID
                                                                      1566 #: 4524




                                   A-0988
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page979
                                                  2983378, 129 of 303
                                                                    ofPageID
                                                                      1566 #: 4525




                                   A-0989
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page980
                                                  2983378, 130 of 303
                                                                    ofPageID
                                                                      1566 #: 4526




                                   A-0990
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page981
                                                  2983378, 131 of 303
                                                                    ofPageID
                                                                      1566 #: 4527




                                   A-0991
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page982
                                                  2983378, 132 of 303
                                                                    ofPageID
                                                                      1566 #: 4528




                                   A-0992
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page983
                                                  2983378, 133 of 303
                                                                    ofPageID
                                                                      1566 #: 4529




                                   A-0993
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page984
                                                  2983378, 134 of 303
                                                                    ofPageID
                                                                      1566 #: 4530




                                   A-0994
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page985
                                                  2983378, 135 of 303
                                                                    ofPageID
                                                                      1566 #: 4531




                                   A-0995
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page986
                                                  2983378, 136 of 303
                                                                    ofPageID
                                                                      1566 #: 4532




                                   A-0996
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page987
                                                  2983378, 137 of 303
                                                                    ofPageID
                                                                      1566 #: 4533




                                   A-0997
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page988
                                                  2983378, 138 of 303
                                                                    ofPageID
                                                                      1566 #: 4534




                                   A-0998
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page989
                                                  2983378, 139 of 303
                                                                    ofPageID
                                                                      1566 #: 4535




                                   A-0999
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page990
                                                  2983378, 140 of 303
                                                                    ofPageID
                                                                      1566 #: 4536




                                   A-1000
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20  Page Page991
                                                  2983378, 141 of 303
                                                                    ofPageID
                                                                      1566 #: 4537




                                   A-1001
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-3 11/30/2020,
                                      Filed 12/07/20  Page Page992
                                                  2983378, 142 of 303
                                                                    ofPageID
                                                                      1566 #: 4538




                                   A-1002
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page993
                                                  2983378, 143 of 303
                                                                    ofPageID
                                                                      1566 #: 4539




                                   A-1003
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-3 11/30/2020,
                                      Filed 12/07/20  Page Page994
                                                  2983378, 144 of 303
                                                                    ofPageID
                                                                      1566 #: 4540




                                   A-1004
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page995
                                                  2983378, 145 of 303
                                                                    ofPageID
                                                                      1566 #: 4541




                                   A-1005
Case 2:06-cv-03136-JS
         Case 20-3795, Document 37-2,
                                37-3 11/30/2020,
                                      Filed 12/07/20  Page Page996
                                                  2983378, 146 of 303
                                                                    ofPageID
                                                                      1566 #: 4542




                                   A-1006
Case 2:06-cv-03136-JS           37-3 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page997
                                                  2983378, 147 of 303
                                                                    ofPageID
                                                                      1566 #: 4543




                                   A-1007
Case 2:06-cv-03136-JS  Document 37-2,
         Case 20-3795, Document 37-3 11/30/2020,
                                      Filed 12/07/20 Page Page998
                                                  2983378, 148 of 303
                                                                    ofPageID
                                                                      1566 #: 4544




                                   A-1008
Case 2:06-cv-03136-JS           37-3 11/30/2020,
         Case 20-3795, Document 37-2, Filed 12/07/20  Page Page999
                                                  2983378, 149 of 303
                                                                    ofPageID
                                                                      1566 #: 4545




                                   A-1009
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1000
                                                2983378, 150 of 303ofPageID
                                                                      1566 #: 4546




                                   A-1010
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1001
                                                2983378, 151 of 303ofPageID
                                                                      1566 #: 4547




                                   A-1011
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1002
                                                2983378, 152 of 303ofPageID
                                                                      1566 #: 4548




                                   A-1012
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1003
                                                         153 of 303ofPageID
                                                                      1566 #: 4549




                                  VOLUME 5

      Exhibit FF February 21, 2001 Interview Statements of                A-1013
                 Fran Galasso

     Exhibit GG March 21, 2001 Interview Statements of Scott              A-1127
                Banks

     Exhibit HH 2001 Interview Statements of Larry Solotoff               A-1157

       Exhibit II May 18, 2001 Excerpts of Recorded Interview             A-1170
                     Statements of Detective Anthony Squeglia

       Exhibit JJ July 27, 2001 Recorded Interview of David               A-1296
                   Zarrin




                                        vi
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1004
                                                2983378, 154 of 303ofPageID
                                                                      1566 #: 4550




                                   A-1013
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1005
                                                2983378, 155 of 303ofPageID
                                                                      1566 #: 4551




                                   A-1014
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1006
                                                2983378, 156 of 303ofPageID
                                                                      1566 #: 4552




                                   A-1015
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1007
                                                2983378, 157 of 303ofPageID
                                                                      1566 #: 4553




                                   A-1016
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1008
                                                2983378, 158 of 303ofPageID
                                                                      1566 #: 4554




                                   A-1017
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1009
                                                2983378, 159 of 303ofPageID
                                                                      1566 #: 4555




                                   A-1018
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1010
                                                2983378, 160 of 303ofPageID
                                                                      1566 #: 4556




                                   A-1019
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1011
                                                2983378, 161 of 303ofPageID
                                                                      1566 #: 4557




                                   A-1020
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1012
                                                         162 of 303ofPageID
                                                                      1566 #: 4558




                                   A-1021
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1013
                                                2983378, 163 of 303ofPageID
                                                                      1566 #: 4559




                                   A-1022
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1014
                                                2983378, 164 of 303ofPageID
                                                                      1566 #: 4560




                                   A-1023
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1015
                                                         165 of 303ofPageID
                                                                      1566 #: 4561




                                   A-1024
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1016
                                                2983378, 166 of 303ofPageID
                                                                      1566 #: 4562




                                   A-1025
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1017
                                                2983378, 167 of 303ofPageID
                                                                      1566 #: 4563




                                   A-1026
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1018
                                                2983378, 168 of 303ofPageID
                                                                      1566 #: 4564




                                   A-1027
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1019
                                                2983378, 169 of 303ofPageID
                                                                      1566 #: 4565




                                   A-1028
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1020
                                                2983378, 170 of 303ofPageID
                                                                      1566 #: 4566




                                   A-1029
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1021
                                                2983378, 171 of 303ofPageID
                                                                      1566 #: 4567




                                   A-1030
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1022
                                                2983378, 172 of 303ofPageID
                                                                      1566 #: 4568




                                   A-1031
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1023
                                                2983378, 173 of 303ofPageID
                                                                      1566 #: 4569




                                   A-1032
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1024
                                                2983378, 174 of 303ofPageID
                                                                      1566 #: 4570




                                   A-1033
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1025
                                                2983378, 175 of 303ofPageID
                                                                      1566 #: 4571




                                   A-1034
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1026
                                                2983378, 176 of 303ofPageID
                                                                      1566 #: 4572




                                   A-1035
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1027
                                                2983378, 177 of 303ofPageID
                                                                      1566 #: 4573




                                   A-1036
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1028
                                                         178 of 303ofPageID
                                                                      1566 #: 4574




                                   A-1037
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1029
                                                2983378, 179 of 303ofPageID
                                                                      1566 #: 4575




                                   A-1038
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1030
                                                2983378, 180 of 303ofPageID
                                                                      1566 #: 4576




                                   A-1039
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1031
                                                2983378, 181 of 303ofPageID
                                                                      1566 #: 4577




                                   A-1040
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1032
                                                2983378, 182 of 303ofPageID
                                                                      1566 #: 4578




                                   A-1041
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1033
                                                2983378, 183 of 303ofPageID
                                                                      1566 #: 4579




                                   A-1042
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1034
                                                2983378, 184 of 303ofPageID
                                                                      1566 #: 4580




                                   A-1043
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1035
                                                         185 of 303ofPageID
                                                                      1566 #: 4581




                                   A-1044
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1036
                                                2983378, 186 of 303ofPageID
                                                                      1566 #: 4582




                                   A-1045
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1037
                                                2983378, 187 of 303ofPageID
                                                                      1566 #: 4583




                                   A-1046
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1038
                                                         188 of 303ofPageID
                                                                      1566 #: 4584




                                   A-1047
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1039
                                                2983378, 189 of 303ofPageID
                                                                      1566 #: 4585




                                   A-1048
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1040
                                                2983378, 190 of 303ofPageID
                                                                      1566 #: 4586




                                   A-1049
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1041
                                                2983378, 191 of 303ofPageID
                                                                      1566 #: 4587




                                   A-1050
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1042
                                                2983378, 192 of 303ofPageID
                                                                      1566 #: 4588




                                   A-1051
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1043
                                                2983378, 193 of 303ofPageID
                                                                      1566 #: 4589




                                   A-1052
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1044
                                                2983378, 194 of 303ofPageID
                                                                      1566 #: 4590




                                   A-1053
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1045
                                                         195 of 303ofPageID
                                                                      1566 #: 4591




                                   A-1054
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1046
                                                2983378, 196 of 303ofPageID
                                                                      1566 #: 4592




                                   A-1055
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1047
                                                2983378, 197 of 303ofPageID
                                                                      1566 #: 4593




                                   A-1056
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1048
                                                2983378, 198 of 303ofPageID
                                                                      1566 #: 4594




                                   A-1057
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1049
                                                2983378, 199 of 303ofPageID
                                                                      1566 #: 4595




                                   A-1058
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1050
                                                2983378, 200 of 303ofPageID
                                                                      1566 #: 4596




                                   A-1059
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1051
                                                2983378, 201 of 303ofPageID
                                                                      1566 #: 4597




                                   A-1060
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1052
                                                2983378, 202 of 303ofPageID
                                                                      1566 #: 4598




                                   A-1061
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1053
                                                2983378, 203 of 303ofPageID
                                                                      1566 #: 4599




                                   A-1062
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1054
                                                2983378, 204 of 303ofPageID
                                                                      1566 #: 4600




                                   A-1063
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1055
                                                2983378, 205 of 303ofPageID
                                                                      1566 #: 4601




                                   A-1064
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1056
                                                2983378, 206 of 303ofPageID
                                                                      1566 #: 4602




                                   A-1065
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1057
                                                2983378, 207 of 303ofPageID
                                                                      1566 #: 4603




                                   A-1066
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1058
                                                         208 of 303ofPageID
                                                                      1566 #: 4604




                                   A-1067
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1059
                                                2983378, 209 of 303ofPageID
                                                                      1566 #: 4605




                                   A-1068
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1060
                                                2983378, 210 of 303ofPageID
                                                                      1566 #: 4606




                                   A-1069
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1061
                                                2983378, 211 of 303ofPageID
                                                                      1566 #: 4607




                                   A-1070
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1062
                                                2983378, 212 of 303ofPageID
                                                                      1566 #: 4608




                                   A-1071
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1063
                                                2983378, 213 of 303ofPageID
                                                                      1566 #: 4609




                                   A-1072
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1064
                                                2983378, 214 of 303ofPageID
                                                                      1566 #: 4610




                                   A-1073
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1065
                                                2983378, 215 of 303ofPageID
                                                                      1566 #: 4611




                                   A-1074
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1066
                                                2983378, 216 of 303ofPageID
                                                                      1566 #: 4612




                                   A-1075
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1067
                                                2983378, 217 of 303ofPageID
                                                                      1566 #: 4613




                                   A-1076
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1068
                                                2983378, 218 of 303ofPageID
                                                                      1566 #: 4614




                                   A-1077
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1069
                                                         219 of 303ofPageID
                                                                      1566 #: 4615




                                   A-1078
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1070
                                                2983378, 220 of 303ofPageID
                                                                      1566 #: 4616




                                   A-1079
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1071
                                                2983378, 221 of 303ofPageID
                                                                      1566 #: 4617




                                   A-1080
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1072
                                                2983378, 222 of 303ofPageID
                                                                      1566 #: 4618




                                   A-1081
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1073
                                                2983378, 223 of 303ofPageID
                                                                      1566 #: 4619




                                   A-1082
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1074
                                                2983378, 224 of 303ofPageID
                                                                      1566 #: 4620




                                   A-1083
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1075
                                                2983378, 225 of 303ofPageID
                                                                      1566 #: 4621




                                   A-1084
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1076
                                                2983378, 226 of 303ofPageID
                                                                      1566 #: 4622




                                   A-1085
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1077
                                                2983378, 227 of 303ofPageID
                                                                      1566 #: 4623




                                   A-1086
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1078
                                                2983378, 228 of 303ofPageID
                                                                      1566 #: 4624




                                   A-1087
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1079
                                                2983378, 229 of 303ofPageID
                                                                      1566 #: 4625




                                   A-1088
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1080
                                                2983378, 230 of 303ofPageID
                                                                      1566 #: 4626




                                   A-1089
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1081
                                                2983378, 231 of 303ofPageID
                                                                      1566 #: 4627




                                   A-1090
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1082
                                                2983378, 232 of 303ofPageID
                                                                      1566 #: 4628




                                   A-1091
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1083
                                                2983378, 233 of 303ofPageID
                                                                      1566 #: 4629




                                   A-1092
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1084
                                                2983378, 234 of 303ofPageID
                                                                      1566 #: 4630




                                   A-1093
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1085
                                                2983378, 235 of 303ofPageID
                                                                      1566 #: 4631




                                   A-1094
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1086
                                                2983378, 236 of 303ofPageID
                                                                      1566 #: 4632




                                   A-1095
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1087
                                                2983378, 237 of 303ofPageID
                                                                      1566 #: 4633




                                   A-1096
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1088
                                                2983378, 238 of 303ofPageID
                                                                      1566 #: 4634




                                   A-1097
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1089
                                                2983378, 239 of 303ofPageID
                                                                      1566 #: 4635




                                   A-1098
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1090
                                                2983378, 240 of 303ofPageID
                                                                      1566 #: 4636




                                   A-1099
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1091
                                                2983378, 241 of 303ofPageID
                                                                      1566 #: 4637




                                   A-1100
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1092
                                                2983378, 242 of 303ofPageID
                                                                      1566 #: 4638




                                   A-1101
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1093
                                                2983378, 243 of 303ofPageID
                                                                      1566 #: 4639




                                   A-1102
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1094
                                                2983378, 244 of 303ofPageID
                                                                      1566 #: 4640




                                   A-1103
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1095
                                                2983378, 245 of 303ofPageID
                                                                      1566 #: 4641




                                   A-1104
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1096
                                                2983378, 246 of 303ofPageID
                                                                      1566 #: 4642




                                   A-1105
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1097
                                                2983378, 247 of 303ofPageID
                                                                      1566 #: 4643




                                   A-1106
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1098
                                                2983378, 248 of 303ofPageID
                                                                      1566 #: 4644




                                   A-1107
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1099
                                                2983378, 249 of 303ofPageID
                                                                      1566 #: 4645




                                   A-1108
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1100
                                                2983378, 250 of 303ofPageID
                                                                      1566 #: 4646




                                   A-1109
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1101
                                                2983378, 251 of 303ofPageID
                                                                      1566 #: 4647




                                   A-1110
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1102
                                                2983378, 252 of 303ofPageID
                                                                      1566 #: 4648




                                   A-1111
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1103
                                                2983378, 253 of 303ofPageID
                                                                      1566 #: 4649




                                   A-1112
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1104
                                                2983378, 254 of 303ofPageID
                                                                      1566 #: 4650




                                   A-1113
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1105
                                                         255 of 303ofPageID
                                                                      1566 #: 4651




                                   A-1114
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1106
                                                2983378, 256 of 303ofPageID
                                                                      1566 #: 4652




                                   A-1115
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1107
                                                2983378, 257 of 303ofPageID
                                                                      1566 #: 4653




                                   A-1116
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1108
                                                2983378, 258 of 303ofPageID
                                                                      1566 #: 4654




                                   A-1117
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1109
                                                2983378, 259 of 303ofPageID
                                                                      1566 #: 4655




                                   A-1118
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1110
                                                2983378, 260 of 303ofPageID
                                                                      1566 #: 4656




                                   A-1119
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1111
                                                2983378, 261 of 303ofPageID
                                                                      1566 #: 4657




                                   A-1120
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1112
                                                2983378, 262 of 303ofPageID
                                                                      1566 #: 4658




                                   A-1121
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1113
                                                2983378, 263 of 303ofPageID
                                                                      1566 #: 4659




                                   A-1122
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1114
                                                2983378, 264 of 303ofPageID
                                                                      1566 #: 4660




                                   A-1123
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1115
                                                2983378, 265 of 303ofPageID
                                                                      1566 #: 4661




                                   A-1124
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1116
                                                2983378, 266 of 303ofPageID
                                                                      1566 #: 4662




                                   A-1125
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1117
                                                2983378, 267 of 303ofPageID
                                                                      1566 #: 4663




                                   A-1126
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1118
                                                2983378, 268 of 303ofPageID
                                                                      1566 #: 4664




                                   A-1127
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1119
                                                2983378, 269 of 303ofPageID
                                                                      1566 #: 4665




                                   A-1128
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1120
                                                         270 of 303ofPageID
                                                                      1566 #: 4666




                                   A-1129
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1121
                                                2983378, 271 of 303ofPageID
                                                                      1566 #: 4667




                                   A-1130
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1122
                                                         272 of 303ofPageID
                                                                      1566 #: 4668




                                   A-1131
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1123
                                                2983378, 273 of 303ofPageID
                                                                      1566 #: 4669




                                   A-1132
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1124
                                                         274 of 303ofPageID
                                                                      1566 #: 4670




                                   A-1133
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1125
                                                2983378, 275 of 303ofPageID
                                                                      1566 #: 4671




                                   A-1134
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1126
                                                2983378, 276 of 303ofPageID
                                                                      1566 #: 4672




                                   A-1135
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1127
                                                         277 of 303ofPageID
                                                                      1566 #: 4673




                                   A-1136
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1128
                                                2983378, 278 of 303ofPageID
                                                                      1566 #: 4674




                                   A-1137
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1129
                                                2983378, 279 of 303ofPageID
                                                                      1566 #: 4675




                                   A-1138
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1130
                                                2983378, 280 of 303ofPageID
                                                                      1566 #: 4676




                                   A-1139
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1131
                                                         281 of 303ofPageID
                                                                      1566 #: 4677




                                   A-1140
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1132
                                                         282 of 303ofPageID
                                                                      1566 #: 4678




                                   A-1141
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1133
                                                2983378, 283 of 303ofPageID
                                                                      1566 #: 4679




                                   A-1142
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1134
                                                2983378, 284 of 303ofPageID
                                                                      1566 #: 4680




                                   A-1143
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1135
                                                2983378, 285 of 303ofPageID
                                                                      1566 #: 4681




                                   A-1144
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1136
                                                         286 of 303ofPageID
                                                                      1566 #: 4682




                                   A-1145
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1137
                                                2983378, 287 of 303ofPageID
                                                                      1566 #: 4683




                                   A-1146
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1138
                                                         288 of 303ofPageID
                                                                      1566 #: 4684




                                   A-1147
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1139
                                                         289 of 303ofPageID
                                                                      1566 #: 4685




                                   A-1148
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1140
                                                2983378, 290 of 303ofPageID
                                                                      1566 #: 4686




                                   A-1149
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1141
                                                2983378, 291 of 303ofPageID
                                                                      1566 #: 4687




                                   A-1150
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1142
                                                2983378, 292 of 303ofPageID
                                                                      1566 #: 4688




                                   A-1151
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1143
                                                         293 of 303ofPageID
                                                                      1566 #: 4689




                                   A-1152
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1144
                                                2983378, 294 of 303ofPageID
                                                                      1566 #: 4690




                                   A-1153
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1145
                                                         295 of 303ofPageID
                                                                      1566 #: 4691




                                   A-1154
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1146
                                                2983378, 296 of 303ofPageID
                                                                      1566 #: 4692




                                   A-1155
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1147
                                                2983378, 297 of 303ofPageID
                                                                      1566 #: 4693




                                   A-1156
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1148
                                                         298 of 303ofPageID
                                                                      1566 #: 4694




                                   A-1157
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1149
                                                         299 of 303ofPageID
                                                                      1566 #: 4695




                                   A-1158
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1150
                                                         300 of 303ofPageID
                                                                      1566 #: 4696




                                   A-1159
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1151
                                                2983378, 301 of 303ofPageID
                                                                      1566 #: 4697




                                   A-1160
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-3 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1152
                                                         302 of 303ofPageID
                                                                      1566 #: 4698




                                   A-1161
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-3 11/30/2020,
                                     Filed 12/07/20 PagePage1153
                                                2983378, 303 of 303ofPageID
                                                                      1566 #: 4699




                                   A-1162
